DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-48 in the reply filed on October 09, 2020 is acknowledged.  The traversal is on the ground(s) that all claims 1-48 should be examined together.  This is not found persuasive because:.
I.    Claims 1-33, drawn to a system and method for monitoring an environment, classified in F24F11/30.
II.    Claims 34 and 41-48, drawn to inventory systems, classified in G16FI40/20.
III.    Claims 35-39, drawn to methods of purifying air in an operating room, classified in A61L9/00.
IV.    Claim 40, drawn to a method of providing an air purifier (focuses on purchase and billing), classified in G06Q30/06.
The inventions are independent or distinct, each from the other because:
Inventions I, II, III, and IV are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed differ in operation and function as well as do not overlap nor are obvious variants. Invention I is directed to a system and method for monitoring 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•    The inventions have acquired a separate status in the art in view of their different classification.
•    The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
•    The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
14.	Claims 34-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 09, 2020.
Claim Rejections - 35 USC § 112
15.	Claim limitation “input means” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 1, 4-12, 14, 18-24, 27-32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al (10,219,750 B2).
19.	Regarding to claims 1, 14 and 24, Duan et al disclose a system (100 in Fig. 1) for maintaining or monitoring at least one environment having at least one air purifier, said system comprising: at least one first input (210 in Fig. 2) for a user to input at least one of data or physical parameters (such as a patient is coughing or “acoustic event”) into a Ex parte Masham, 2 USPQ 2d 1647 (1987).
20.	Regarding to claims 4 and 27, Duan et al disclose at least one action being automatically controlling operation (400 in Fig. 4) in at least one environment in response to the integrated information (col. 8, lines 7 through col. 9, line 7).
21.	Regarding to claims 5, 6, 28 and 29, Duan et al disclose the condition of at least one environment being at least one of air particulate level, contamination level, cleanliness,

22.	Regarding to claims 7, 8, 18-20, 30 and 31, Duan et al disclose at least one environment being a room or an environment where a patient is located (col. 7, lines 41-53) such as a passenger of a vehicle (Duan et al) or an operating room in a hospital (as intended usage).
23.	Regarding to claims 9, 21 and 32, Duan et al disclose the clinical data being at least one of patient information or diagnosis such as “an acoustic event” such as patient coughing or sneezing within the passenger compartment of a vehicle (see Fig. 1, Abstract).
24.	Regarding to claims 10 and 22, Duan et al disclose the physical data being at least one of air particulate levels, air quality, temperature and humidity (col. 2, lines 43-67, col. 4, lines 1-22).
25.	Regarding to claims 11, 23 and 33, Duan et al disclose at least one action includesat least one of air quality control, environmental contamination evaluation and remediation, environmental condition sensing temperature, humidity and/or air quality, record retention of air quality and room conditions, alarm and/or investigation of issues (see flowchart in Fig. 1, col. 3, lines 25-34).
26.	Regarding to claim 12, Duan et al disclose at least one sensor (120) comprising at least one of an air particle sensor, a humidity sensory and/or a temperature sensor (col. 4, lines 1-22).
s 2, 3, 13, 15-17, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al (10,219,750 B2), as applied supra, in view of Cho et al (10,188,976 B2).
28.	Claims 2, 3, 13, 15-17, 25 and 26 call for the air purifier including an air filter and a service to change an air cleaning element.  Cho et al disclose an air filter within an air purifier (col. 3, lines 33-47, col. 4, lines 14-27) and the service of changing/replacing a filter element based on differential pressure (160, col. 4, line 40 through col. 5, line 15).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an air purifier with a filter element as taught by Cho et al in the system for monitoring the environment of Duan et al since it is well known in the art that the air purifier would promote optimal and efficient filtration by removing  particulate matter in the airstream and providing contaminant-free air for the patient to breathe.
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 13, 2021